DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12-14-2021 has been entered.
Claims 14, 16, 24, 27, 29, 34, 40-42, 44-48, 53-57, 67, 74-79 are pending.  Claims 44-46, 67, 77 and 79 are withdrawn from consideration as drawn to non-elected methods.  
The request for reconsideration is noted, but however is not appropriate at this time as all the product claims are not in condition for allowance.
Claims 14, 16, 24, 27, 29, 34, 40-42, 47-48, 53-57, 74-76 and 78 are under examination.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements have been considered.  Initaled copies are enclosed.

Rejections Withdrawn
All the art rejections are withdrawn in view of the amendment to the claims.
	The rejection under 112(a) is withdrawn and recast in view of the amendment to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14, 16, 24, 27, 29, 34, 40-42, 47-48, 53-57, 74-76 and 78 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
The claims recites generic structures by function alone or by recitation to a percent identity.
As to the recitation of “a CD33 antigen binding domain”, stalk domain and transmembrane domain..  An antigen recognition domain or moiety is defined at paragraph 114-117 and encompasses any functional equivalent that binds (see paragraph 114).  As to claims 24, 40, 47, 48, 53-57 and 75, these generically recited elements defined by function alone lack written description in the specification as filed for the following reasons.  Similarly, stalk domain and transmembrane domain are terms that represent all functional equivalents having a particularly narrow disclosure of a single amino acid that meets the term limitation.
These generically claimed domains lack written description are not adequately described for the following reasons.  In AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., Ill USPQ2d 1780 (Fed. Cir. 2014) AbbVie had claims to functionally claimed antibodies and Centocor presented evidence that the antibodies described in AbbVie's patents were not representative of other members of the functionally claimed genus. The decision states, “When a patent claims a genus using functional language to define a desired result, ‘the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.’ Id. at 1349. We have held that 'a sufficient description of a genus ... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can “visualize or recognize” the members of the genus.’ Id. at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). Here, the claimed invention is a class of fully human antibodies that bind and unlimited chimeric and humanized variants of murine monoclonal antibody 12G4 that are only defined by their binding specificity to AMHR-II.  AbbVie's expert conceded that the '128 and '485 patents do not disclose structural features common to the members of the claimed genus.”  The AbbVie decision considers how large of a genus is involved and what species of the genus are described in the patent. With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and ... cover any compound later actually invented and determined to fall within the claim's functional boundaries.”).  In the instant application, the specification and claims draw a fence around a perceived genus but the genus is not adequately described. The specification exemplifies specific antibodies and a single specific amino acid sequence for the stalk and transmembrane domain as recited in the claims; however, the claims are not limited to these and the structural variability of the claimed genus large.  No reasonable structure-function correlation has been established that is commensurate in scope with the claims. The specification does not describe representative examples to support the full scope of the claims or establish that a known structure function correlation exists for these generically claimed domains.  Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117).  A review of the language of the claim indicates that these claims are drawn products whose targeting specificity relies upon the antibodies which  have specific functional characteristics.  To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.  The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  At section B(1), the court states, “An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.”   Thus, given the level of skill and knowledge and predictability in the art, those of skill in the art would not conclude that the applicant was in possession of the claimed genera of ADM-binding proteins based on disclosures set forth above.  "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly. Further, it is not sufficient to define the genus solely by its principal biological property, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property. Per the Enzo court's example, (Enzo Biochem, Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched "in terms of its function of lessening inflammation of tissues" which, the court stated, "fails to distinguish any steroid from others having the same activity or function" and the expression "an antibiotic penicillin" fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement.  Similarly, the function of the variant as claimed does not distinguish a particular variant from others having the same activity or function and as such, fails to satisfy the written-description  requirement.  Applicant has not disclosed any relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required. A description of what a material does, rather than what it is, usually does not suffice. (Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406). In the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed genus, which are antibodies or fragments which have the recited characteristics pointed out above.  One of skill in the art would not recognize from the disclosure that the applicant was in possession of the genus. The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116). Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).
As to the claim provisions in all the claims, with respect to the percent identity of the antibodies and domains, the specification does not teach a representative number of functional equivalents.  As to the antibodies per se, it is well established in the art that the structure-function correlation of antibodies relies on the particular combination of heavy and light chain CDRs.  The claims recite a single complete scFv SEQ ID NO:8 and the heavy and light chain of three other antibodies, M2H12, DRB2 and My9-6 as fragments by percent identity. No changes to the CDRs have been presented such that any variation in the CDRs can be envisioned by the skilled artisan that would bind CD33 as set forth in the claims and complete combinations of CDRs in the disclosed antibodies are not set forth in the claims.  The claims encompass antibody variants having different CDRs, different heavy and light chains,  monoclonal, chimeric, humanized, binding fragments o that do not include all 6 conventional complementary determining regions (CDRs) of the starting monoclonal antibodies.  The claims encompass random combinations of different variable heavy and variable light chain regions (see claim 24) and fragments having less than all six CDRs.
The specification discloses a single scFv CD33 antigen antibody having particular binding properties.  The specification does not teach which CDR residues of the human scFv or any other antibody of the specification can be varied and still perform the requisite function.  It is well established that changes in the amino acid sequence of the variable region of an antibody create new antibodies with highly unpredictable binding characteristics.  See for example Kussie et al (1994, Table I) which teaches that substitution of a single amino acid can totally ablate antigen binding.  As a further demonstration of the unpredictability of substitute or mutated antibodies, see Chen et al, (1995).  The reference again teaches that the substitution of a single amino acid can totally ablate antigen binding (Figure 1), however, the reference additionally teaches that the same substitution in closely related antibodies can have opposite effects.  The authors compared the effects of identical substitution in related antibodies D16 and T15, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.  
The state of the art recognized that in general all three CDRs of the heavy chain variable region AND all three CDRs of the light chain variable region were important for determining the ability of an antibody in any of a variety of forms (scFv, whole, etc.) to bind antigen.  For example, Bendig (Methods: A Companion to Methods in Enzymology  1995; 8:83-93) reviews that the general strategy for “humanizing” antibodies involves the substitution of all six CDRs from a rodent antibody that binds an antigen of interest, and that all six CDRs are involved in antigen binding (see entire document, but especially Figures 1-3).  Similarly, the skilled artisan recognized a “chimeric” antibody to be an antibody in which both the heavy chain variable region (which comprises the three heavy chain CDRs) and the light chain variable region (which comprises the three light chain CDRs) of a rodent antibody or the human CDRs with other human framework regions are recombined with constant region sequences from a human antibody of a desired isotype (see entire document, but especially Figures 1-3).   The state of the art recognized that it would be highly unpredictable that a specific binding member comprising an antibody variable region but comprising less than all six CDRs of a parental antibody with a desired specificity would bind the same antigen as the parental antibody.  Thus the minimal structure which the skilled artisan would consider predictive of the function of binding  includes six CDRs (three in the heavy chain variable region and three in the light chain variable region) from the same parental antibody in the context of an antibody framework.  In addition, the skilled artisan recognized that single CDRs with the same amino acid sequence could be found in antibodies with diverse specificities.  In particular, antibodies which have not yet undergone affinity maturation may still utilize germline heavy and light chain sequences.  Between antibodies utilizing the same germline heavy or light chain gene the skilled artisan would expect to find that one or more of the heavy and/or light chain CDRs were the same as that of an antibody with a different specificity, particularly CDRs 1and 2 which are germline encoded completely in the variable region.  The same CDR may also occur in antibodies having somatic mutations that bind different antigens.  Thus it would be highly unpredictable that the instantly recited specific binding member comprised of fewer than all six CDRs (three CDRs defined in the heavy chain variable region and three CDRs defined in the light chain variable region) of a particular reference antibody would have the same specificity as the reference antibody.  Further, the antibody structure is not a random combination of heavy and light chain variable regions.   The antibody paratope, binds an epitope on an antigen.  The paratope of the antibody is highly specific and provides for a specific three-dimensional pocket in which the epitope of the antigen binds.  The pocket is dependent on the specific primary structure of the complementary determining regions provided in a framework of other regions in a specific order.  The specification does not describe nor enable the random combination of heavy and light chain variable regions or CDR's fragments therefrom to prepare an antibody.  The references serve to demonstrate the highly unpredictable nature of substituted antibodies and thus, the highly unpredictable nature of the antibody of the instant claims.  Given said unpredictability the skilled artisan would not place Applicants in possession of the genus of antibodies that bind and have random combinations of variable light and variable heavy chains.    Possession of a genus may not be shown by merely describing how to obtain members of the claimed genus or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. For all the foregoing reasons, in view of the enormous genus of antibodies, the numerous factors impinging binding and function of the antibodies to the target and also having the specifically claimed function, the lack of description of a representative number of antibodies that function as claimed, the antibodies are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.   Similarly, the structure function of the stalk and transmembrane domains are not set forth in the specification as filed.  Those resides that can be changed and still function equivalently in the chimeric antigen receptor are not set forth in the specification as filed.   Possession of a genus may not be shown by merely describing how to obtain members of the claimed genus or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.


Response to Traversal over Prior Rejection
	Applicant’s arguments have been considered but are not persuasive.  Applicant argues that 95% according to the Office’s Written description guidelines have sud a high degree of strucural similarity that they would be expected to have similar properties as the reference sequence.  This is not persuasive Applicant is directed to Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Applicants are directed to MPEP 2163.  The courts have held that possession of a genus may not be shown by merely describing how to obtain members of the claimed genus (i.e. make and test to see if they lack the requisite activity) or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895 and In re Kubin, 90 USPQ2d 1417 (Fed. Cir. 2009). In addition, the court has held that a method of identification of compounds (i.e. screening for variants) is not a description of the compounds per se that meet the requisite function to use in the associated methods.  University of Rochester v. G.D. Searle & Co. 69 USPQ2D 1886 (CAFC 2004.  Finally, function does not describe a structure, because the specification does not provide relevant identifying characteristics , including functional characteristics when coupled with known or disclosed correlation between function and structure.   The courts have held that in these instances, the specification lacks written description see Enzo Biochem Inc. v. Gen-Probe Inc.  63 USPQ2D 1609 (CAFC 2002) and University of Rochester v. G.D. Searle & Co. 69 USPQ2D 1886 (CAFC 2004) even when the sequences recite a particular sequence identity.  When the genus is large and the specification lacks a demonstrated or the art provides for a known described) or disclosed correlation between structure and function, the written description of the specification does not convey possession of the claimed genus.  As set forth above, as exemplified by antibodies, a single change can ablate the functional activity.  Therefore, reliance on some undemonstrated percent identity for functional equivalence is misplaced.  As such, Applicant’s arguments are not persuasive for these reasons.
	Applicant’s arguments regarding the interpretation of the claims to encompass fragments is moot in view of the amendment to the claims, which now clearly state that the amino acid sequence identity to the full length of the amino acid sequence set forth in the sequence identifier.

	
	
Claims 24, 34 and 75 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 24, the claim recites SEQ ID NO:15 as an amino acid sequence. However SEQ ID NO:15 is a nucleic acid sequence and as such renders the metes and bounds of the claim indefinite.
Claim 34 contains the trademark/trade name SLEEPING BEAUTY TM.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a particular transposon tradename and, accordingly, the identification/description is indefinite.
As to claim 75, the claim recites further comprising a transmembrane domain, however claim 47 from which it depend does recite a transmembrane domain.  As such, the recitation of a second transmembrane domain is confusing.  It is believed that that the claim shoudl recite “wherien the transmembrane domain comprises an amino acid..” as opposed to “further 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA DUFFY whose telephone number is (571)272-0855.  The examiner can normally be reached on 7:30 am-4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA DUFFY/Primary Examiner, Art Unit 1645